Citation Nr: 0310796	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.  He died on January [redacted] 1990.  The appellant is 
the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in pertinent part, denied the 
appellant service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and all identified relevant 
evidence necessary for disposition of the appeal has been 
obtained.

2.  The veteran died in January 1990 as a result of 
arteriosclerotic vascular disease; at the time of death, 
service connection was not in effect for any disability.

3.  The condition implicated in the veteran's death was not 
manifested in service or within the 1st post service year and 
is not persuasively demonstrated to be attributable to 
service and or events therein.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.307, 3.309, 3.311, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant and her 
representative copies of the appeal rating decision dated in 
August 2000, an August 2001 statement of the case, and a 
supplemental statement of the case dated in October 2002.  
These documents collectively provide notice of the law and 
governing regulations, the evidence needed to support a claim 
of entitlement to service connection for the cause of the 
veteran's death and the reasons for the determination made 
regarding the appellant's claim.  Additionally, in a letter 
dated in April 2000 the RO identified to the appellant the 
type of information and/or evidence required to substantiate 
her claim, the evidence needed to be obtained by her and the 
evidence VA would attempt to retrieve on her behalf to 
substantiate her claim.  Further, the record discloses that 
the VA has also met its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  Most 
notably, copies of the veteran's service medical records and 
VA inpatient and outpatient treatment records have been 
obtained and associated with the claims file.  While the 
appellant has suggested that the veteran's service medical 
records may be incomplete and/or possibly to some extent 
destroyed in a fire, presumably the January 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, the veteran's service medical records on file 
appear to be both intact and complete.  There is no 
identified evidence that has not been accounted for and the 
appellant has been given the opportunity to present testimony 
at a personal hearing on appeal and has done so.  Therefore, 
under the circumstances, VA has satisfied both its duty to 
notify and assist the appellant in his case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the appellant.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 
(1993).

Factual Background

The veteran's death certificate indicates that the veteran 
died on January [redacted] 1990, at the age of 61 years.  His 
immediate cause of death was arteriosclerotic cardiovascular 
disease.  There were no other conditions implicated in his 
death.  At the time of death service connection was not in 
effect for any disability.  Consequently, the veteran was not 
and could not have been rated totally disabled by reason of 
service-connected disability continuously for the 10-year 
period preceding his death as required by 38 U.S.C.A. § 1318 
(West 1991).  Accordingly, the only legal basis for awarding 
the benefits sought in this appeal requires a finding that 
the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310(a).

When a veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.  Under the applicable 
criteria, a death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For 
a service-connected disability to constitute a contributing 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
the disease or injury causing death, as opposed to merely 
sharing in the production of death.  38 C.F.R. § 3.312.

A review of the veteran's service medical records shows no 
complaints, findings and/or diagnosis of any cardiopathy.  
When examined for service preinduction in December 1950 the 
veteran was noted to have a history of rheumatic fever in 
1945.  A clinical evaluation of the veteran's heart found no 
abnormalities.  Similarly negative findings were noted on 
clinical evaluation of the veteran's heart on his January 
1953 medical examination for service separation.

Private treatment records received in September 1983 show 
that in September 1967 the veteran was hospitalized for an 
acute cerebrovascular accident.  An electrocardiogram was 
interpreted to reveal a left ventricular strain and 
myocardial injury.  Past clinical history recorded on the 
veteran's admission noted only normal childhood diseases, 
e.g., measles, mumps, and influenza.  The veteran reportedly 
also had a history of rheumatic fever at ages 9 and 17 years.  
The veteran's hospital course was characterized as 
progressive and he was discharged in a fair condition in late 
September 1967.

Post service VA inpatient and outpatient treatment records 
include a summary of the veteran's VA hospitalization 
beginning in August 1983 for complaints of pain and 
paresthesias in the left thigh.  It was noted on hospital 
admission that the veteran was last hospitalized by VA in 
November 1979 and had been treated for diabetes mellitus.  It 
was also noted that he had a history of hypertension and had 
not seen a doctor since discharge from his hospitalization in 
1979.  On physical examination the veteran was characterized 
as an obese individual.  His blood pressure on admission was 
190/100.  A cardiac exam was reported to be unremarkable.  It 
was noted that the veteran had a history of hypertension and 
that he takes medication once a day for that disorder.  While 
hospitalized the veteran was essentially treated for his 
diabetes mellitus.  However, a chest X-ray on this 
hospitalization was interpreted to show no active cardiac or 
pulmonary disease.

When hospitalized by VA in May 1985 it was noted the veteran 
had a long history of diabetes as well as a history of 
hypertension and has been on hydrochlorothiazide.  It was 
also noted that he had a history of a remote myocardial 
infarction.  The veteran reported on his hospitalization that 
about 2 weeks earlier he was seen in a local hospital 
emergency room for complaints of shortness of breath and that 
a chest X-ray was interpreted to reveal fluid in his lungs.  
He said he did not have any chest pain.  He was given some 
medications, probably diuretics.  He added that he was kept 
in the emergency room for a few hours and then was 
discharged.  He also said he did not have an 
electrocardiogram done.  His admitting VA physician noted 
that when he was seen in May 1985 thereafter in the medical 
clinic he was noted to have a new cardiac murmur, a 
Grade III/VI systolic murmur, in the apex, as well as S-4 
gallop.  His blood pressure was 180/100.  His physician 
stated that he had advised the veteran to stay in the 
hospital for further cardiac evaluation; however, the veteran 
could not stay that day.  He subsequently came back 
approximately 1 week later with complaints of episodes of 
palpitation, heart skipping and dizziness.  Physical 
examination on this admission revealed an obese white 
individual with blood pressure of 120/60.  Cardiovascular 
examination was significant for a PMI at the left 5th 
intercostal space in the mid clavicular line, sinus 
tachycardia with rate of 100 per minute, Grade III/VI 
holosystolic murmur heard in the apex, lower left sternum 
border, also S-4 gallop.  The examiner identified the 
veteran's problems during his hospital course as coronary 
artery disease with congestive heart failure compensated.  He 
noted that electrocardiogram on admission revealed a rate of 
90 per minute and regular tracing showed bundle branch block, 
which was not present in November 1984.  It was also noted 
that left ventricular hypertrophy and strain pattern 
persisted.  He observed that the veteran had an acute episode 
of shortness of breath that was treated at a local emergency 
hospital and that chest X-rays taken at the time had revealed 
congestive heart failure.  He noted that this was according 
to the records from the facility where he was treated.  It 
was also noted that the veteran did not have an 
electrocardiogram, but his blood work however did include 
electrolytes.  He added that it consequently is not clear as 
to the etiology for acute congestive heart failure.  During 
this hospital stay the veteran was noted not to have any 
chest pain, however, he was placed on Procardia to treat his 
hypertension and coronary artery disease.  He was also placed 
on Dyazide, one a day.  Cardiac enzymes on this admission 
were normal and an electrocardiogram revealed apical and 
distal anterior wall akinesis, ejection fraction low 30's, 
echo density in the apex, probably mural thrombus.  Heart 
valves structurally were normal.  It was noted that the 
veteran's case was discussed with a cardiologist at another 
VA medical facility and that this physician had advised that 
the veteran be placed on an aspirin a day for his mural 
thrombus.  The veteran was also placed on Digoxin.  The 
veteran's additional problem was identified as diabetes.  A 
subsequent chest X-ray showed the heart to be borderline in 
size with prominent left ventricle and no evidence of 
pulmonary infiltration or evidence of congestive heart 
failure.  The veteran was discharged in mid-May 1985, advised 
to lose weight and to seek follow-up treatment for his 
cardiac problems at the Gainesville VA Medical Center.  The 
primary discharge diagnoses were coronary artery disease, old 
myocardial infarction, congestive heart failure compensated.

A VA outpatient treatment record in October 1985 records that 
the veteran presented to a VA cardiology clinic with 
complaints of heart pain averaging 6 to 10 episodes a day 
without any increase in frequency or severity.  It was noted 
that the veteran stated that he tolerates his activity level 
in order to avoid having chest pain and that his last 
hospitalization was in July 1985.  The veteran described his 
pain as a substernal burning that radiates to the right side 
of the neck.  The veteran also said that presently his 
activity level has decreased significantly.  The veteran was 
assessed as having Class III/IV angina and heart failure.  It 
was noted that he had a poor LV function and obviously was an 
increased surgical risk.  It was added that he should be 
catheterized to see whether he has bypassable disease and/or 
resectable aneurysm.  The veteran was scheduled for 
catheterization.  VA thereafter hospitalized the veteran in 
April 1986 for complaints of cough and shortness of breath.  
It was noted at that time that he had a longstanding history 
of diabetes mellitus and arteriosclerotic heart disease and 
takes 45 units NPH insulin and sublingual nitroglycerin 
tablets for chest pains.  On physical examination the veteran 
was noted to be an obese individual in no acute distress.  
His breath sounds were somewhat diminished but there were no 
rales or rhonchi.  His heart rate was 100 beats per minute, 
regular.  There was a short 3/6 ejection systolic murmur best 
heard over the apex, and no gallop.  The rest of his 
examination was normal and his vital signs were described as 
stable.  The veteran was treated symptomatically with cough 
syrup and he was reassured.  After a few days his coughing 
and dyspnea improved and he was discharged.

VA thereafter hospitalized the veteran in June 1986 for a 
cough, cold and coryza for 3 days as well as nasal 
congestion.  A chest film on this admission revealed early 
congestive heart failure.  It was noted the veteran had had 
two myocardial infarctions in the past and perhaps three, as 
well as being a diabetic for 14 years.  It was also noted 
that the veteran averaged angina pectoris about 2 times a 
week and that his blood pressure was 130/70.  It was further 
noted that the veteran had a few bacillar rales posteriorly, 
and a Grade II/VI systolic murmur heard best at the apex.  
The veteran was treated with appropriate medication to 
include Transderm-Nitro.  He was discharged from 
hospitalization in late June 1986.  His primary diagnosis at 
discharge was congestive heart failure secondary to 
atherosclerotic heart disease.

The veteran was next hospitalized in late July 1986 for 
shortness of breath without chest pain.  It was noted that he 
had known arteriosclerotic heart disease and a history of 
myocardial infarction in 1967 and in 1985.  On physical 
examination the veteran's blood pressure was 130/80.  He 
demonstrated minimal signs of congestive heart failure.  It 
was noted that he had been seen at the cardiology clinic in 
Gainesville and that a catheterization earlier in the year 
had revealed that the veteran was a poor surgical candidate.  
It was noted that he had a 100 percent right coronary artery 
obstruction or disease with 50 or 60 percent obstruction of 
the left anterior descending branch.  He also had an 
injection factor of 30 percent and anterior hypokinesis and 
apical disease but no resectable aneurysm.  It was noted that 
the veteran was believed to have been done reasonably well on 
anti-anginal medication and that fluid restriction had been 
carefully discussed with him.  During his hospitalization the 
veteran was again treated symptomatically and placed on a 
1,200-calorie ADA 2-gram sodium diet.  His primary diagnosis 
at discharge was congestive heart failure secondary to heart 
disease.  Additional diagnoses included diabetes mellitus, 
Type II; essential hypertension; and exogenous obesity.

The veteran was rehospitalized beginning in November 1986 for 
substernal chest pain aggravated by cough and deep breathing.  
On physical examination the veteran was noted to have a blood 
pressure of 120/85.  He was found tachypneic, 
hyperventilating, having crackles--mostly in the right base.  
Other than the tachycardia, there were no abnormalities found 
in the heart.  A chest X-ray revealed cardiomegaly, moderate 
degree, with infiltrate in the right base branch just above 
the diaphragm.  The veteran's electrocardiogram revealed 
complete left bundle branch block.  During the hospital 
course the veteran was treated as having pneumonia due to his 
history of chills, fever, and infiltrate in the right lung 
base with expectoration of yellow sputum.  During the course 
of his hospitalization his condition worsened with repeated 
X-rays revealing infiltrates had increased involving both 
lungs extensively while his heart size increased to maximum.  
Following additional therapeutic procedures the veteran 
markedly improved and the infiltrates completely disappeared.  
It was noted that the veteran lost a total of 27 pounds of 
water, while the infiltrates completely disappeared and that 
his heart size had returned to the prehospital level or even 
less but still slightly borderline cardiomegaly persisted.  
After a period of several days where the veteran remained 
stable and no further improvement in his condition was 
anticipated, he was given a regular discharge.  His prognosis 
at discharge was characterized as guarded.  Congestive heart 
failure due to arteriosclerotic hypertensive heart disease 
and old myocardial infarction, diabetes mellitus, insulin-
dependent, and mild anemia cause undetermined were the 
discharge diagnoses.

According to the death certificate the veteran died on 
January [redacted] 1990, at the age of 61 years.  The immediate 
cause of death was identified as arteriosclerotic 
cardiovascular disease.  There were no other conditions 
implicated.

In a statement dated in October 1998 the veteran's brother 
reported that as a child the veteran suffered from rheumatic 
fever.  He noted that this occurred once when he was about 
10 years old and also again when he was 16 years old.  He 
noted that the relapse the veteran suffered in rheumatic 
fever around 1945 at age 16 was very severe and that he was 
not expected to recover.  He noted that the veteran had 
attempted to enlist in the service in the late 1940's and 
that an examination for entry into the Army at that time 
resulted in his being denied entry into service because of 
his earlier rheumatic fever.  He noted that the veteran came 
home and that, thereafter, in the early 1950's he was drafted 
in the Army due to the Korean War.  He observed that the 
veteran's service was in Europe and that following his 
discharge he returned home and continued to suffer from 
chronic fatigue.  He noted the veteran went to private 
physicians with problems concerning fatigue and was told that 
his problems were due to his past rheumatic fever and that 
nothing could be done to correct the problem.  He added that 
around 1967-1968 the veteran has his first heart attack 
before the age of 40 and that thereafter he suffered from 
many heart-related diseases until his death.  He lastly 
stated that from conversations with the veteran and personal 
observations of his physical condition that the veteran's 
active military service aggravated his heart condition and 
affected his health.

In a statement dated in October 1998 a fellow service 
colleague of the veteran reported that he and the veteran 
were drafted by the Army and inducted in January 1951 and 
attended basic and infantry training together and following 
their training were both shipped out to Germany.  He added 
that while in Germany they were separated due to the military 
segregation policies and sent to different units.  He 
observed that several months later they were reunited and 
they remained friends and spent time together on their off 
duty time.  He observed that the veteran at that time 
transferred to duties as the company mess sergeant due to the 
strain the infantry duty had placed on him.  He observed that 
the veteran often appeared tired and fatigued easier than 
most other soldiers.  He noted that he advised the veteran on 
several occasions to go on sick call and that when the 
veteran did go on sick call a few times he was informed by 
military medics they could not find anything wrong with him 
and he thus became concerned that he would earn a reputation 
of being a malingerer.  It was noted that subsequent to 
discharge both he and the veteran returned home and lived in 
the same general area where they both were farmers and had 
occasions to see each other.  Lastly he stated that the 
veteran suffered from rheumatic fever and that he believed 
that military service aggravated the veteran's health 
condition and later contributed to his heart condition.

In a statement dated in July 1998, Irvin C. Bembry, M.D., 
stated that he had recently viewed the veteran's medical 
records and noted that he suffered rheumatic fever on 2 
separate occasions as a child.  Dr. Bembry stated that this 
apparently resulted in residual heart disease because when he 
attempted to join the Armed Forces in 1946 he was rejected 
because of physical reasons related to his previous rheumatic 
fever.  He then noted that the veteran was subsequently 
drafted in 1950 and that his induction physical examination 
record reflected a history of rheumatic fever.  He observed 
that although the veteran's military records reflect no 
specific cardiac problems during his tour of military duty it 
is noted that he developed coronary artery disease and 
repeated bouts of acute pulmonary edema at a very early age.  
He observed that the veteran's physical examinations always 
reflected the presence of a cardiac valvular murmur, 
certainly suggestive of residual rheumatic valvular heart 
disease.  He stated in summary that he believed that the 
veteran's untimely morbidity and mortality were in part due 
to rheumatic heart disease that was present during service.

In a letter dated in October 2000, Wayne A. Rahming, M.D., 
stated that the veteran had succumbed to the inextricable 
adverse consequences of severe coronary artery disease, 
congestive heart failure and multiple co-morbidities at the 
age of 62 following a nearly lifelong history of physical 
disability which in his opinion after reviewing multiple 
charts obtained during his "AVA" and subsequent civilian 
health encounters suggest illness undeniably exacerbated by 
strenuous exertion of military service.  He noted that the 
veteran had a diagnosis of rheumatoid fever early in life at 
both age 13 and a serious bout at age 16.  He observed that 
the veteran was tended for this disease by family doctors at 
the time although records had been lost, destroyed or never 
legibly recorded for posterity.  He also observed that the 
veteran volunteered for the Army at the age of 18, was 
subsequently rejected for service after looming cardiac 
concerns related to his prior episodes of rheumatic fever 
that made him unqualified for any phase of military service.  
It was further reported that the veteran subsequently was 
drafted into infantry during the Korean War and that prior to 
this forced induction he appeared to have developed steady, 
though progressive features of limiting cardiopulmonary 
disease; specifically hypertension, perhaps congestive heart 
failure and limitations imposed by persistent cardiac hypo 
performance heralded by cardiac murmurs with profound 
characteristics of rheumatic fever (mitral regurgitation and 
aortic stenosis).  He noted that the veteran's military 
service lasted approximately 2 years and that there are no 
extensive records regarding his cardiac limitations at this 
time but that his cardiac problems did not diminish after his 
discharge but continued to progress to the point of obvious 
complete disability subsequent thereto.  He then described 
the veteran's post service illnesses, evaluations and 
treatments.  He observed that there was no history of 
rheumatic fever in the veteran's siblings and he believed 
that after reviewing the veteran's history that the veteran 
met with an untimely demise at age 62 in 1990 as a 
consequence of a long chain of events beginning with a 
childhood history or significantly damaging rheumatic heart 
disease for which there was no effective therapy which led to 
severe valvular heart disease which was compounded by later 
activities including strenuous military service.  He added 
that based on his expert opinion and knowledge of this 
disease entity, its sequela, and a rather exhaustive review 
of the veteran's medical record that it was his professional 
opinion after decades of experience that the veteran's 
subsequent cardiopulmonary experience was the inevitable 
consequence of the devastating valvular heart disease for 
which the veteran was rejected for military service upon 
initial application as a late teen-ager.

In a letter dated in September 2001 Dr. Rahming noted that he 
had been asked to supply additional details and clarification 
to the medical review that he reported in October 2000.  He 
stated that upon revisiting the veteran's case he noted that 
medical evidence pointed to the veteran's acquisition of 
symptomatic, structural (valvular) heart disease in the first 
2 decades of his life.  He added that this predicated the 
veteran's denial of voluntary military service at age 18.  He 
added that despite this precondition and no improvement in 
the veteran's health status that he was later drafted into 
military service during the Korean War.  He added that it was 
possible that the earlier medical report was not rendered 
available to or was overruled by subsequent medical examiners 
on that the wartime exigency provided a little forum or 
mechanism of appeal for nonovertly conspicuous health 
conditions.  In any event he stated that it was also likely 
that during the veteran's service he suffered ongoing health 
decline and that appropriate medical treatment was likely 
deferred and/or reduced due to the priorities of the war 
effort.  He noted that during the veteran's service he has 
been unable to locate medical records relating to treatment 
of the veteran for structural heart disease although 
extensive post discharge records indicate the veteran's 
cardiovascular disease was far from trivial and that he 
continued to suffer from advancing aggressive heart disease 
which was predicated upon his prior known structural heart 
disease eventually ending in nonoperable activity-confining 
cardiomyopathy attending every day with the veteran's 
existence.

A personal hearing on appeal in July 2001 the appellant 
testified that she became acquainted with the veteran in 1954 
following his service discharge.  She noted that she had 
prior secondhand knowledge of the veteran at that time had 
some past heart problems.  She noted that private physicians 
treated him in the late 1950's and early 1960's and that he 
started using VA health care in 1975.  She indicated that 
records of the veteran's private treatment prior to 1975 were 
unavailable and/or destroyed.  She further stated that the 
veteran mentioned to her problems with his heart in service 
but that he did not complain to doctors because he thought he 
might be characterized, essentially, as a malingerer.

Analysis

As noted above, in order to prevail on the issue of 
entitlement to service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection 
will be granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110.  Where a veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally, reasonably hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3)(4); Lathan v. Brown, 7 Vet. App. 359 
(1995).

Although the appellant argues that the disability implicated 
in the veteran's death, shown to be arteriosclerotic 
cardiovascular disease, is attributable to the veteran's 
service, the Board notes that there is no evidence that 
arteriosclerotic cardiovascular disease, a chronic disease 
within the provisions of 38 C.F.R. §§ 3.3.07 and 3.3099(a) 
was present in service or was manifested within 1 year of 
service.  The post service clinical records disclose that the 
veteran's cardiomyopathy was first diagnosed in 1967 when he 
was hospitalized for what was diagnosed as an acute 
cardiovascular accident.  Subsequent VA clinical records show 
that the veteran suffered from essential hypertension in 
early 1980 and in 1985 from coronary artery disease, as well 
as, other heart disease, to include indications of congestive 
heart failure in the past.  However, an echocardiogram during 
the mid-1980's revealed that the veteran's heart valves were 
structurally normal.

Although the appellant has asserted as well as testified to 
her beliefs that there is a relationship between the 
veteran's heart disease and his service and/or events therein 
and there are statements from the veteran's brother and 
service colleague essentially supporting these contentions, 
neither the appellant, the veteran's brother or his service 
colleague is shown to be medically qualified to offer 
statements or opinions on this matter.  Therefore, while 
offered in good faith, the collective opinions and assertions 
cannot be considered competent medical evidence and, as such, 
are insufficient to establish a nexus linking the veteran's 
heart disease to his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

With respect to the medical opinions proffered by Dr. Brembry 
and Dr. Rahming, we observe that Dr. Brembry expresses his 
belief that the veteran's death "was in part due to rheumatic 
heart disease that was present during his tour of military 
service."  However, he provided no convincing rationale for 
concluding that rheumatic heart disease was present in 
service and acknowledges that the veteran's military records 
reflect no specific cardiac problems during service.  His 
premise for indicating that rheumatic heart disease was 
present in service appears to be based on the veteran's 
preservice history of rheumatic fever and an apparent 
assumption that the veteran's "[P]hysical examinations always 
reflect the presence of a cardiac valvular disease, certainly 
suggestive of residual rheumatic valvular heart disease."  
However, this assumption is not supported by the clinical 
evidence either in service or immediately subsequent thereto.  
Neither the veteran's physical examination for service 
induction or service separation detected any clinical 
findings of valvular heart disease nor is this type of 
cardiopathy indicated in the post service clinical records 
following service.  Dr. Brembry's statements in essence are 
unsupported by the contemporaneous objective evidence of 
evaluation and treatment of the veteran in service and prior 
to his death and thus, are of minimal probative value.

Dr. Rahming in his October 2000 letter attributes the 
veteran's death to the adverse consequences of severe 
coronary artery disease and is consistent with the cause of 
death identified in the veteran's certificate of death.  He 
also indicates, however, that congestive heart failure and 
"multiple co-morbidities" were also factors in his demise.  
He then after reviewing the veteran's clinical history 
apparently obtained from "an extensive chart review" states 
that the veteran died "at age 62 in 1990 as a consequence of 
a long chain of events beginning with childhood history of 
significant, damaging rheumatic heart disease for which there 
was no effective therapy which led to severe valvular heart 
disease, which was compounded by later events including 
strenuous military service."  He thereafter opines that the 
veteran's "subsequent cardiopulmonary experience was an 
inevitable consequence of the devastating valvular heart 
disease for which he was rejected from military service upon 
initial application as a teen-ager."

Dr. Rahming's statements suggest that his review of the 
veteran's clinical history was not as extensive as he 
indicates.  The veteran is not shown to have died at the age 
of 62 years in 1990.  More significantly, however, he is not 
shown by the objective clinical evidence to have suffered at 
any time from valvular heart disease and certainly not in 
service or in the immediate post service period as evidenced 
by service medical records indicating the veteran's medical 
examination for service separation found no clinical evidence 
of any heart abnormality.  Here we also note that an 
echocardiogram as late as 1985 noted the veteran's heart 
valves to be structurally normal.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injury sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  .  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

Here we find that credible, probative evidence fails to show 
that the disease process identified as implicated in the 
veteran's death, arteriosclerotic cardiovascular disease, had 
its onset in service or was in any way attributable to 
service.  While the veteran may have possibly had rheumatic 
fever as a child on several occasions there is no evidence 
that the veteran had rheumatic heart disease in service or in 
the immediate post service period or that this type of heart 
disease was in any way implicated in his demise.  
Accordingly, service connection for the cause of the 
veteran's death is therefore not warranted.  Because the 
evidence is not evenly balanced the rule affording the claim 
the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


                       
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

